Title: From John Adams to John Quincy Adams, 25 June 1816
From: Adams, John
To: Adams, John Quincy



My ever dear Sir
Quincy June 25th. 1816

Your Mother who was Sick, all Winter, is recovered and restored to her characteristic Vivacity, Activity Witt Sense and benevolence. Of Consequence She must take upon herself the Duties of her Granddaughter Neice, Maids Husband and all. She must be always writing to You and all her Grandchildren which is as dangerous to her health as her domestic Exertions.
I say She must because She Will. This gives me more Fears than Reason will justify: for there can be but a few minutes before both of Us must depart, and but a few Seconds between her departure and mine, or between my departure and hers.
The Valley has enhumated three Brothers in three months. The last of the Three was the widowed Husband of my only Daughter. To his Virtues ever kind: to his faults a little blind. The World will never know all the good, or all the Evil he has done. I have recd from him a Series of Letters, within three or four years past, which I wish were published: but I could not get them printed, unless at my own expence by a Printer who would choose to be unknown: I would be at this Expence, if I did not know they would make a great Noise, without any certainty of doing any present good. possibly and probably much Evil.
Although he undesignedly did more Injury to me in my Administration than any Other Man: Yet His Biography is necessary to explain the Intrigues of Pitt, King, Hamilton Miranda &c &c &c which embarrassed and distracted the U.S. in the last Years of the Last Century. There is an Olavide in the History of the 18th Century to be contrasted with Miranda Smith. know nothing of him. You knew him not. I knew him well. I have dined with him in Company with the Hereditary Possessor of the Titles and Estates of Sully, with the Duke de Rochefaucault, Mr Malesherbes, the Bishop of Langres and others the first Witts and Nobles of France. Olavidé had too much Sense to be taken in by Miranda or  Pitt; though Hamilton and Smith had not.
Dexter and Smith are gone, and with them many Memorials important to U.S. as well as to
A.